Criminal Case Template







COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS






IN RE:  JIMMY LEE SWEED,

                            Relator.


§

§

§

§

§



No. 08-06-00317-CR


AN ORIGINAL 

PROCEEDING IN HABEAS CORPUS 




O P I N I O N

            Jimmy Lee Sweed files an original petition for a writ of habeas corpus complaining of his
pretrial confinement in a criminal cause.  The courts of appeals have no original habeas corpus
jurisdiction in criminal matters.  See Ater v. Eighth Court of Appeals, 802 S.W.2d 241, 243
(Tex.Crim.App. 1991); Ex parte Hearon, 3 S.W.3d 650, 650 (Tex.App.--Waco 1999, orig.
proceeding); Dodson v. State, 988 S.W.2d 833, 835 (Tex.App.--San Antonio 1999, no pet.); Ex parte
Hawkins, 885 S.W.2d 586, 588 (Tex.App.--El Paso 1994, orig. proceeding).  Accordingly,
Mr. Sweed’s petition for a writ of habeas corpus is dismissed for lack of jurisdiction.

December 21, 2006                                                     
                                                                                    ANN CRAWFORD McCLURE, Justice

Before Chew, C.J., McClure, and Carr, JJ.

(Do Not Publish)